Citation Nr: 1220526	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  05-02 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to November 1982. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was remanded by the Board in May 2009 and in October 2010. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In May 2009, the Veteran's claim was remanded for a VA medical opinion.  A hepatologist or other similarly qualified physician was requested to provide a medical opinion regarding the most likely etiology of the Veteran's hepatitis C.  A medical opinion was obtained from the Medical Director of Compensation and Pension Service of the North Florida/South Georgia Health Service in July 2009. The physician could not provide an opinion on the etiology of the Veteran's hepatitis C without resorting to mere speculation.  The physician noted that there was not a scientific or laboratory mechanism by which to discover which of the Veteran's risk factors caused her hepatitis C.  The physician reported that there was no objective evidence that the Veteran's hepatitis C was due to active duty.

In October 2010, the Veteran's claim was remanded to obtain a supplemental opinion from the prior July 2009 VA examiner.  The examiner was specifically requested to render an opinion regarding the most likely etiology of the Veteran's hepatitis C.  In November 2010, the prior VA examiner provided an additional written opinion that the examiner could not resolve the issue without resorting to mere speculation.  The examiner noted a review of medical literal, medical records and clinical experience.  The VA examiner noted there was no objective evidence of a needle stick or any other blood-blood contact during service.  There was no objective evidence of a diagnosis of hepatitis C during service.  It was the Veteran's unsubstantiated statement that she was exposed to infected blood associated with her duties as a hospital corpswoman.  The VA examiner then went into a discussion of how hepatitis C is transmitted.  The examiner stated that the Veteran was potentially at risk prior to, during, and after military service.  The VA examiner stated that determination of when or how the Veteran was infected could not be resolved without resorting to mere speculation.

Because the VA examiner is still unable to provide any opinion on the etiology of the Veteran's hepatitis C without resorting to speculation, that examination amounts to nonevidence, neither for nor against the Veteran's claim because service connection may not be based on speculation or remote possibility.  generally Bloom v. West, 12 Vet. App. 185 (1999) (medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty); 38 C.F.R. § 3.102  (reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).  The lack of an opinion regarding whether the Veteran's hepatitis C is related to service renders the July 2009 and November 2010 VA examinations and opinions inadequate because of the failure to provide the opinion requested in the previous Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  As it remains unclear to the Board whether the Veteran's hepatitis C is related to her period of active service, the Board finds that a remand for an additional examination and opinion is necessary in order to fairly decide the merits of the Veteran's claim.

Additionally, the Board finds that in rendering the opinion, the VA examiner failed to provide due consideration to the Veteran's lay testimony regarding having been raped in service and having been stuck with a contaminated needle in service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion). 






Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination, by an examiner who has not previously examined the Veteran, and with the appropriate expertise for the purpose of ascertaining whether her hepatitis C is etiologically related to her period of active service.  The examiner should specifically opine as to whether it is as likely as not (50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to her period of active service, or whether it more likely manifested following her separation from service, and is unrelated to her period of service, or to any incident therein.  The examiner should consider the Veteran's statements regarding potential exposure, to include her lay testimony regarding having been raped in service and having been stuck with a contaminated needle in service. Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner must review the claims file and must note that review in the report.  The rationale for the opinions must be provided.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


